DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/08/2021 has been entered. Claims 1, 6 and 7 are amended. Claims 1-9 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 101 rejection previously set forth in the Non-Final Office Action mailed 04/16/2021. Applicant agreed to the 112(f) interpretation set forth the Non-Final Office Action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4, and 6-8 are rejected under 35 U.S.C. 103Zheng et al. (US PG-Pub. US 20160328896), hereinafter "Zheng", in view of Call (PG-Pub. US 20060056663).
Regarding claim 1, Zheng teaches: an information processing system (¶ [0068] “FIG. 9 is a schematic diagram illustrating an exemplary smart gate system consistent with various embodiments of the present disclosure. As shown in FIG. 9, the exemplary smart gate system may include an LED lighting device 1 and a server 2. The LED lighting device 1 may be installed outside an entrance door [the device 1 and building that encompasses the entrance door are equivalent to the vehicle].”), comprising:
a vehicle  (¶ [0069] “The LED lighting device 1 may include an LED light-emitting module 11, a lighting controller 12, an image acquisition module 13 and a wireless communication module 14. The LED light-emitting module 11 provides illumination for a work space or a living space.”
Note: Instant pending application discloses in ¶ [0077] “Moreover, a general-purpose information processing apparatus, such as a smartphone or a computer, may be configured to function as the vehicle 10 or the server 20 according to the embodiment”);
and a server that is communicable with the vehicle (¶ [0070] “The server 2 may include a facial image receiving module 21 [the receiving module is communicable with the lighting device to receive the face images captured by the image acquisition module 13], a facial image matching module 22 and an access control instruction sending module 23”), wherein:
the vehicle includes a first acquisition unit configured to acquire first vital information on a user who boards the vehicle (¶ [0071] “The image acquisition module 13 may be configured to collect a facial image of a person outside the entrance door, and send the collected facial image to the lighting controller 12.”);
the vehicle is configured to transmit to the server the first vital information on the user acquired with the first acquisition unit (¶ [0073] “The wireless communication module 14 may be configured to send the facial image to the server 2.” ¶ [0074] “The facial image receiving module 21 may be configured to receive facial images sent from the wireless communication module 14 of the LED lighting device 1.”);
the server is configured to pre-store first vital information and settlement information on a registered user (¶ [0075] “The facial image matching module 22 [which is encompassed within the server as disclosed in ¶ [0070]] may be configured to match the facial images with facial feature templates pre-stored by a user.”);
determine whether or not the user is the registered user based on the first vital information on the user received from the vehicle and the first vital information on the registered user (¶ [0075] “The facial image matching module 22 may be configured to match the facial images with facial feature templates pre-stored by a user.”);
and execute, when determining that the user is the registered user, a settlement process based on the settlement information on the registered user (¶ [0076] “The access control instruction sending module 23 may be configured to send a door-opening instruction [similar to a settlement process] to the entrance door when a successful match is found.”; ¶ [0062] “In an exemplary embodiment, when the exemplary server determines that a family member is entering the house, the appliance instruction processing module 24 may send control instructions to electrical appliances inside the entrance door [similar to a settlement process].”; ¶ [0063] “Further, when determining a child is entering after the face matching process, the exemplary server may send a notification to the user through the user notification module 25 that the child has arrived home [similar to a settlement process].”).
Zheng does not specifically teach that the vehicle is a vehicle that carries passengers. 
However, in a related field, Call teaches a keyless vehicle that carries passengers having a biometric identification system (abstract: “A keyless entry system for use on a vehicle comprises at least one processor on-board the vehicle for receiving biometric data and comparing the biometric data with the stored biometric data. A biometric scanner is coupled to the processor and accessible from the exterior of the vehicle for deriving the biometric data.”)
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Call by including: a vehicle that carries passengers in order to utilize a smart gate system such as that taught by Zheng on a vehicle that carries passengers such as that taught by Call. 
	Regarding claim 2, Zheng in view of Call teaches: the information processing system according to claim 1, 
Zheng further teaches: wherein:
the first acquisition unit includes a camera (¶ [0028] “In certain embodiments, the image acquisition module 13 may use a camera”);
and the first vital information is face information (¶ [0030] “In an exemplary embodiment, the image acquisition module 13 may collect a facial image
Regarding claim 4, Zheng teaches: the information processing system according to claim 1, wherein:
the vehicle further includes a restraint unit configured to restrain boarding of the user (¶ [0068] “…As shown in FIG. 9, the exemplary smart gate system may include an LED lighting device 1 and a server 2. The LED lighting device 1 may be installed outside an entrance door.”
Note: Instant pending application discloses in ¶ [0022] “The restraint unit 16 restrains boarding of a user. For example, the restraint unit 16 is a gate bar provided in the vicinity of the vehicle entryway of the vehicle 10. However, without being limited to this, the restraint unit 16 may be any device that can restrain boarding of the user, such as a door provided in the vehicle entryway... Alternatively, the restraint unit 16 may a normally closed restraint unit that normally restrains boarding of the user and that permits boarding of the user based on the control of the control unit 17.”);
and the vehicle is configured to receive from the server a result of determination regarding whether or not the user is the registered user (¶ [0075] “The facial image matching module 22 may be configured to match the facial images with facial feature templates pre-stored by a user.”);
restrain boarding of the user with the restraint unit when it is determined that the user is not the registered user (¶ [0076] “The access control instruction sending module 23 may be configured to send a door-opening instruction to the entrance door when a successful match is found 
Regarding claim 6, Zheng teaches: a non-transitory computer readable medium having stored thereon a program (¶ [0113] “…In one embodiment, software programs in the present disclosure may implement previously described steps or functions through a processor. Further, software programs in the present disclosure (including related data structures) may be stored to a computer-readable recording medium, e.g., RAM memory, magnetic or optical drive or a floppy disk and the like.”) 
for causing a server communicable with a vehicle :
storing first vital information and settlement information on a registered user (¶ [0064] In addition, users may generally pre-store limited facial feature templates on the server.”; ¶ [0075] “The facial image matching module 22 may be configured to match the facial images with facial feature templates pre-stored by a user.”; ¶ [0076] “The access control instruction sending module 23 may be configured to send a door-opening instruction [similar to a settlement process] to the entrance door when a successful match is found.”; ¶ [0062] “In an exemplary embodiment, when the exemplary server determines that a family member is entering the house, the appliance instruction processing module 24 may send control instructions to electrical appliances inside the entrance door [similar to a settlement information].”; ¶ [0063] “Further, when determining a child is entering after the face matching process, the exemplary server may send a notification to the user through the user notification module 25 that the child has arrived home [similar to a settlement information].”
Note: in order to open an entrance door, control a specific appliance, or send a notification that a child has arrived all after the determining that a user is registered; it is implicit that these information are being stored for subsequent processes);
receiving from the vehicle first vital information on a user who boards the vehicle (¶ [0073] “The wireless communication module 14 may be configured to send the facial image to the server 2.” ¶ [0074] “The facial image receiving module 21 may be configured to receive facial images sent from the wireless communication module 14 of the LED lighting device 1.”);
determining whether or not the user is the registered user based on the first vital information on the user received from the vehicle and the first vital information on the registered user (¶ [0075] “The facial image matching module 22 may be configured to match the facial images with facial feature templates pre-stored by a user.”);
executing, when determining that the user is the registered user, a settlement process based on the settlement information on the registered user (¶ [0076] “The access control instruction sending module 23 may be configured to send a door-opening instruction [similar to a settlement process] to the entrance door when a successful match is found.”; ¶ [0062] “In an exemplary embodiment, when the exemplary server determines that a family member is entering the house, the appliance instruction processing module 24 may send control instructions to electrical appliances inside the entrance door [similar to a settlement process].”; ¶ [0063] “Further, when determining a child is entering after the face matching process, the exemplary server may send a notification to the user through the user notification module 25 that the child has arrived home [similar to a settlement process].”).
Zheng does not specifically teach that the vehicle is a vehicle that carries passengers. 
However, in a related field, Call teaches a keyless vehicle that carries passengers having a biometric identification system (abstract: “A keyless entry system for use on a vehicle comprises at least one processor on-board the vehicle for receiving biometric data and comparing the biometric data with the stored biometric data. A biometric scanner is coupled to the processor and accessible from the exterior of the vehicle for deriving the biometric data.”)
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Call by including: a vehicle that carries passengers in order to utilize a smart gate system such as that taught by Zheng on a vehicle that carries passengers such as that taught by Call. 
Regarding claim 7, Zheng teaches: a vehicle (¶ [0069] “The LED lighting device 1 may include an LED light-emitting module 11, a lighting controller 12, an image acquisition module 13 and a wireless communication module 14. The LED light-emitting module 11 provides illumination for a work space or a living space.”
Note: Instant pending application discloses in ¶ [0077] “Moreover, a general-purpose information processing apparatus, such as a smartphone or a computer, may be configured to function as the vehicle 10 or the server 20 according to the embodiment”);
communicable with a server (¶ [0070] “The server 2 may include a facial image receiving module 21 [the receiving module is communicable with the lighting device to receive the face images captured by the image acquisition module 13], a facial image matching module 22 and an access control instruction sending module 23”);
comprising a first acquisition unit configured to acquire first vital information on a user who boards the vehicle(¶ [0071] “The image acquisition module 13 may be configured to collect a facial image of a person outside the entrance door, and send the collected facial image to the lighting controller 12.”);
wherein the vehicle is configured to transmit to the server the first vital information on the user acquired with the first acquisition unit (¶ [0073] “The wireless communication module 14 may be configured to send the facial image to the server 2.” ¶ [0074] “The facial image receiving module 21 may be configured to receive facial images sent from the wireless communication module 14 of the LED lighting device 1.”).
Zheng does not specifically teach that the vehicle is a vehicle that carries passengers. 
However, in a related field, Call teaches a keyless vehicle that carries passengers having a biometric identification system (abstract: “A keyless entry system for use on a vehicle comprises at least one processor on-board the vehicle for receiving biometric data and comparing the biometric data with the stored biometric data. A biometric scanner is coupled to the processor and accessible from the exterior of the vehicle for deriving the biometric data.”)
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zheng to incorporate the teachings of Call by including: a vehicle that carries passengers in order to
Regarding claim 8, Zheng in view of Call teaches: the vehicle according to claim 7 comprising:
Zheng further teaches:
a restraint unit configured to restrain boarding of the user (¶ [0068] “…As shown in FIG. 9, the exemplary smart gate system may include an LED lighting device 1 and a server 2. The LED lighting device 1 may be installed outside an entrance door.”
Note: Instant pending application discloses in ¶ [0022] “The restraint unit 16 restrains boarding of a user. For example, the restraint unit 16 is a gate bar provided in the vicinity of the vehicle entryway of the vehicle 10. However, without being limited to this, the restraint unit 16 may be any device that can restrain boarding of the user, such as a door provided in the vehicle entryway... Alternatively, the restraint unit 16 may a normally closed restraint unit that normally restrains boarding of the user and that permits boarding of the user based on the control of the control unit 17.”);
and the vehicle is configured to receive from the server a result of determination regarding whether or not the user is the registered user (¶ [0075] “The facial image matching module 22 may be configured to match the facial images with facial feature templates pre-stored by a user.”);
restrain boarding of the user with the restraint unit when it is determined that the user is not the registered user (¶ [0076] “The access control instruction sending module 23 may be configured to send a door-opening instruction to the entrance door when a successful match is found .
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (PG-Pub. US 20160328896) in view of Call (PG-Pub. US 20060056663) and Liu et al. (PG-Pub US 20190221060), hereinafter “Liu”.
Regarding claim 5, Zheng in view of Call teaches: the information processing system according to claim 1, wherein: 
Although Zheng in view of Call does not explicitly teach: the vehicle further includes a second acquisition unit configured to acquire second vital information on the user.
However, the structure and purpose of the second acquisition unit in claim 5 are identical to those of the acquisition unit in claim 1. Duplication of parts is not patentable (See MPEP in 2144 VI B. Duplication of Parts “…Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”). 
Note: Instant pending applications discloses in ¶ 0017] “However, without being limited to this, the first vital information may be any information indicating any human bodily features, such as information on a vein, a fingerprint, and an iris, for example. In this specification, "face information"” and in ¶ [0018] “However, without being limited to this, the second vital information may be any information indicating any human bodily features, such as information on a face, a fingerprint, and an iris. When the second vital information is vein information”.
One of ordinary skill in the art may choose to include two cameras in the vehicle to capture a face image in different angles for more accurate authentication process for instance. In addition, one skill in the art my choose to match a first face image and only matches the 
Moreover, in a related field, Liu teaches: the vehicle further includes a second acquisition unit configured to acquire second vital information on the user (¶ [0018] “…The smart logistic locker 100 of the present disclosure comprises a plurality of locker compartments 110 and a control station 120. The locker compartment is for placing the items. The control station 120 controls an opening and a closing of the plurality of the locker compartments 110. The control station 120 comprises a first sensing module 124 [equivalent to the first acquisition unit], a second sensing module 125 [equivalent to the second acquisition unit], a maintenance door 127, and a processor 121.”);
the vehicle is configured to receive from the server a result of determination regarding whether or not the user is the registered user (FIG 5, ¶ [0021] “…In step S403, the server 200 determines whether the first biological feature is authenticated. Specifically, the server 200 compares the first biological feature to a first authenticated biological feature that is pre-stored in the server 200. The server 200 determines whether the first biological feature matches the first authenticated biological feature.”);
transmit to the server the second vital information on the user acquired with the second acquisition unit when it is determined that the user is not the registered user (FIG.5, ¶ [0021] “…In step S404, if the first biological feature is authenticated, the second sensing module 125 obtains a second biological feature. The second biological feature may be a human face image, a fingerprint, a voice, a vein image or an iris image… In step S405, the communication module 126 transmits the second biological feature to the server 200”);
and the server is further configured to prestore second vital information on the registered user (FIG.5, ¶ [0021] “…In step S406, the server 200 determines whether second biological feature is authenticated. Specifically, the server 200 compares the second biological feature to a second authenticated biological feature that is pre-stored in the server 200.”);
determine, when receiving from the vehicle the second vital information on the user, whether or not the user is the registered user based on the second vital information on the user and the second vital information on the registered user (FIG.5, ¶ [0021] “…In step S406, the server 200 determines whether second biological feature is authenticated. Specifically, the server 200 compares the second biological feature to a second authenticated biological feature that is pre-stored in the server 200.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zheng and Call to incorporate the teachings of Liu by including: the vehicle further includes a second acquisition unit configured to acquire second vital information on the user in order to achieve a higher level of security by authenticating a user using two different biometric features. 
Regarding claim 9. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US PG-Pub. US 20160328896) in view of Call (PG-Pub. US 20060056663) and Rickman (PG-Pub US 20110032076).
Regarding claim 3, Zheng in view of Call teaches: the information processing system according to claim 1 as applied above.
Zheng in view of Call does not teach: wherein the server is configured to prestore a boarding condition of the registered user, and limit the first vital information on the registered user to the first vital information on the registered user who satisfies the boarding condition, when determining whether or not the user is the registered user.
However, in a related field, Rickman teaches: wherein the server is configured to prestore a boarding condition of the registered user (¶ [0026] “Other data is not limited to just biographic data. For example, in one embodiment, data associated with the biometric sample 120 may identify where the biometric sample 120 was first provided by a human subject. In one illustrative example, the human subject may provide a fingerprint biometric at an airport [the airport location is equivalent to the boarding condition].”
Note: Instant pending applications discloses in ¶ 0032] “…The boarding condition may include at least one of a vehicle type condition, a geographical condition, a route condition, and a temporal condition, for example. For example, the vehicle type condition may be a condition for limiting the types of the vehicle, such as a bus or a taxi that the registered user is permitted to board.”);
and limit the first vital information on the registered user to the first vital information on the registered user who satisfies the boarding condition, when determining whether or not the user is the registered user (¶ [0026] “…In one illustrative example, the human subject may provide a fingerprint biometric at an airport. Biometric search techniques may then use this location information to limit biometric searches, such as limiting searches to a gallery 150 of people living in the state of that airport or to a gallery 150 of people scheduled to be traveling through the airport.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Zheng and Call to incorporate the teachings of Rickman by including: wherein the server is configured to prestore a boarding condition of the registered user, and limit the first vital information on the registered user to the first vital information on the registered user who satisfies the boarding condition, when determining whether or not the user is the registered user in order to achieve a biometric search technique for faster searching when performing narrow searches of a medium-size face gallery as disclosed by Rickman in ¶ [0031]. 
Response to Arguments
Applicant’s arguments filed 07/08/2021 with respect to claims 1, and 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 07/08/2021 with respect to claims 5 and 9 have been fully considered but they are not persuasive. 
On page 7, of Applicant’s response, Applicant argues: 

Examiner respectfully disagrees: 
Zheng relates to a smart access system to a building that includes an LED lighting device utilizing biometric information to provide access. Zheng in ¶ [0007] discloses: “Another aspect of the present disclosure provides a smart access system includes an LED lighting device.” (Emphasis added). Liu relates to a smart locker also utilizing biometric information to provide access. Zheng and Liu are in the same field of endeavor and one skilled in the art would look into any art that is related to security systems that utilize biometric information to provide access. Moreover, the instant pending application discloses in ¶ [0077] “Moreover, a general-purpose information processing apparatus, such as a smartphone or a computer, may be configured to function as the vehicle 10 or the server 20 according to the embodiment.” (Emphasis added). Which is an admission by the applicant that the claimed security system may be used to provide access to a computer or a smartphone. Examiner points out that regardless of the intended use of a security system utilizing biometric information, one skilled in the art understands that the structure and functions of such security system may be analogous.  The modification of Zheng with Liu is merely combining two references in the same field of art using known methods to achieve expected results. 
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sun et al. (PG-Pub. US 20200293760) teaches a face recognition-based public transportation boarding scenario and iris scanning-based public transportation boarding scenario.
Attar (PG-Pub. US 20190035042)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665